Judgment, Supreme Court, New York County, entered June 25, 1971, unanimously reversed, on the law and the facts, and the matter remanded to Supreme Court, New York County, for hearing anew on the issue of whether the alleged tort-feasor involved in an accident with claimants-respondents was insured, with costs to abide the event. Claimants, insured persons within the meaning of section 601 of the Insurance Law, did not meet the burden of establishing the uninsured status of the tort-feasor involved with them in an accident. The tort-feasor’s vehicle bore New Jersey plates. All that was produced at the hearing was a letter from a New Jersey company — rank hearsay — and the testimony of a witness confined solely to the record of one company, of insurance within the City of New York. No attempt was made to ascertain whether the tort-feasor had filed a form MV-104 which might contain the pertinent information. In the circumstances, claimants should be given an opportunity to present a proper quantum of evidence if able to do so. Concur — Markewich, J. P., Nunez, Murphy, Steuer and Capozzoli, JJ.